United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-3158
                      ___________________________

                                  Justin R. Eoff

                      llllllllllllllllllllPlaintiff - Appellant

                                         v.

                   Keith Mallett, CO, Cummins Unit, ADC

                     lllllllllllllllllllllDefendant - Appellee

   Patrick Pierre, Sergeant, Cummins Unit, ADC (originally named as Pierre)

                                 lllllDefendant
                                 ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                        Submitted: November 28, 2022
                          Filed: December 2, 2022
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       Arkansas inmate Justin Eoff appeals the judgment entered by the district court1
following a favorable jury verdict in his 42 U.S.C. § 1983 action asserting claims of
excessive force. On appeal, he challenges the amount of nominal and punitive
damages awarded him by the jury. After careful review of the record and the parties’
arguments on appeal, we conclude that Eoff waived his challenge to the jury verdict
by failing to request a new trial. See Kozlov v. Associated Wholesale Grocers, Inc.,
818 F.3d 380, 391 (8th Cir. 2016) (concluding an inadequate jury award challenge is
waived by failing to request a new trial). We also conclude that Eoff has not shown
that the damages awarded resulted in a plain injustice or shocking result. See id.;
Westcott v. Crinklaw, 133 F.3d 658, 662 (8th Cir. 1998) (holding that, absent
exceptional circumstances like “plain injustice” or a “monstrous” or “shocking” result,
the adequacy of a jury verdict must first be presented to the trial court in a new trial
motion to preserve the issue for appellate review). Accordingly, we affirm. See 8th
Cir. R. 47B.
                        ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                          -2-